Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks filed on 10/05/2021, with respect to the rejection(s) of claim(s) 1, 4, 7-10, and 12 under 35 USC 103 as obvious over Zelczer (US 6817378 B2) in view of Wolfson (US 20070045440 A1) and Hussain (US 9618222 B1) and claim 14 under 35 USC 103 as obvious over Zelczer in view of Wolfson, Votaw (US 8951103 B2), and Hussain, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made on the ground of nonstaturory double patenting over copending Application No. 16/006,779. Additionally, a new ground(s) of rejection is made under Votaw (US 8951103 B2) in view of Aronstam et al (US 20070178823 A1) and Zelczer (US 6817378 B2). 
Status of the Claims
In the response dated 10/05/21, the status of the claims are as follows:

Claims 1, 3, 12, 14, and 21 have been amended; Claim 22 is new; Claim 6 has been cancelled; Claims 1-5, 7-19, and 21-22 remain pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 21 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779, in accordance with the most recent claim set filed on 10/21/2021. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since 
Regarding Claim 1, Application No. 16/006779 (refer to the claim-set of ‘779 filed in the Applicant’s 11/22/21 IDS) teaches a damper system configured for a ductwork system (Claim 1), the ductwork system including a duct configured to supply air through an input of a register boot to a register vent within a building (Claim 1), the damper system comprising: 
a damper configured to be secured within the duct of the ductwork system (Claim 1) upstream of the input of the register boot (Claim 1), the damper being movable between a closed end position in which air moving through the duct is restricted from flowing past the damper and through the register vent (Claim 1), and an open end position in which air moving through the duct is less restricted from flowing past the damper and through the register vent (Claim 1); and
a damper motor configured to rotate the damper between the closed end position and the open end position (Claim 21). 
Application No. 16/006779, according to the scope of the invention disclosed in dependent claim 21, teaches wherein the damper system comprises a control module (Claim 1) configured to be secured to the register boot downstream of the damper and upstream of the register vent (Claim 1), but does not explicitly teach wherein the damper system comprises one or more sensors, and wherein the control module is operably coupled to one or more sensors, such that the control module includes a controller configured to report one or more sensed conditions to a building controller located outside of the ductwork system when the one or more sensors sense the one or more sensed conditions.
However, the damper system disclosed in dependent Claim 24 teaches wherein the damper system comprises one or more sensors (Claim 24); and 
a control module operably coupled the one or more sensors (Claim 1 and Claim 24) and configured to be secured to the register boot downstream of the damper and upstream of the register vent (Claim 1), the control module including a controller configured to control operation of the damper motor (Claim 1) and to report one or more sensed conditions to a building controller located outside of the ductwork system when the one or more sensors sense the one or more sensed conditions (Claim 24, thermostat operates this way).
In view of the teachings of the embodiment disclosed in Claim 24, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system and control module disclosed in Claim 21 to include one or more sensors, such that the control module is operably coupled to said one or more sensors and configured to report sensed conditions to a building controller external of the ductwork system, in order to allow the ducting system to better respond to airflow conditions in a room, such as temperatures outside of a user’s preferred temperature settings as set by the thermostat. 
Although the language of claim 1 of Application No. 16/006779 does not explicitly teach wherein the damper is rotatable between a closed end position and an opened end position, one of ordinary skill in the art would be motivated to make disclosed damper rotatable (movable in a radial direction) in order to utilize a well-known and useful configuration within the art that permits switching between damper positions without back-and-forth movement of the damper blade. 
Regarding Claim 2, claim 21 of Application No. 16/006779 in view of claim 24 teaches wherein the control module further comprises a wireless transceiver for reporting the one or more sensed conditions to the building controller (Claim 24).
Regarding Claim 3, claim 21 of Application No. 16/006779 in view of claim 24 teaches wherein one or more sensors are remote from the control module (Claim 24, disclosed thermostat is remote from the control module), and are operably coupled to the controller via a wireless transceiver of the control module (Claim 24).
Regarding Claim 8, claim 21 of Application No. 16/006779 in view of claim 24 teaches wherein the one or more sensors comprise a temperature sensor (Claim 24).
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 21 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Claim 27 of copending Application No. 16/006779, in accordance with the most recent claim set filed on 10/21/2021. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 12, the modified embodiment disclosed in claim 21 of Application No. 16/006779 in view of claim 24 does not teach an elongate deployment member operably coupled to the damper, wherein the elongate deployment member has a length sufficient to position the damper within the duct while a downstream end of the elongate deployment member is securable to the register boot.
However, Claim 27 of Application No. 16/006779 teaches an elongate deployment member operably coupled to the damper, wherein the elongate deployment member has a length sufficient to position the damper within the duct while a downstream end of the elongate deployment member is securable to the register boot (Claim 27).
In view of the teachings of the embodiment disclosed in Claim 27, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system and control module disclosed in Claim 21 in view of Claim 24 to include an elongate deployment strap in order to improve system versatility and better configure the damper system for placement in an existing duct system. 
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting over claims 1, 21, and 23 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779, in accordance with the most recent claim set filed on 10/21/2021. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 14, claim 23 of Application No. 16/006779 teaches a damper assembly configured for placement within an existing ductwork system (Claim 1), the existing ductwork system including a duct configured to supply air through an input of a register boot to a register vent (Claim 1), the damper assembly comprising: 
a damper frame configured to be secured within the duct of the ductwork system (Claim 1) upstream of the input of the register boot (Claim 1); 
a damper blade pivotably secured to the damper frame (Claim 1) and rotatable between a closed end position in which air moving through the existing ductwork system is restricted from flowing past the damper blade (Claim 1) and through the register vent, and an open end position in which air moving through the existing ductwork system is less restricted from flowing past the damper blade and through the register vent (Claim 1); and
a damper motor operably coupled to the damper frame and the damper blade (Claim 21), the damper motor configured to rotate the damper blade relative to the damper frame between the closed end position and the open end position (Claim 21, see also Claim 23). 
The embodiment of the damper system according to Claim 23 of Application No. 16/006779 teaches a control module a control module (Claim 1) including a control module housing (Claim 1, see also Figure 11, 300), the control module operably coupled to the damper motor (Claim 21), and the control module and control module housing configured to be positioned downstream of the damper blade and upstream of the register vent (Claim 1, see also Figure 4), the control module including a controller disposed within the control module housing (Claim 1) and configured to control operation of the damper motor (Claim 23), wherein the control module housing is configured to be secured to the register boot upstream of the register vent (Claim 1). The embodiment does not teach wherein the damper system comprises one or more sensors, and wherein the control module is configured to report one or more sensed conditions to a building controller located outside of the existing ductwork system when the one or more sensors sense the one or more sensed conditions.
However, the damper system disclosed in dependent Claim 24 teaches wherein the damper system comprises one or more sensors (Claim 24); and wherein the control module is operably coupled to the one or more sensors (Claim 24) and configured to report one or more sensed conditions to a building controller located outside of the existing ductwork system when the one or more sensors sense the one or more sensed conditions (Claim 24, thermostat operates this way).
In view of the teachings of the embodiment disclosed in Claim 24, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system and control module disclosed in Claim 23 to include one or more sensors, such that the control module is operably coupled to said one or more sensors and configured to report sensed conditions to a building controller external of the ductwork system, in order to allow the ducting system to better respond to airflow conditions in a room, such as temperatures outside of a user’s preferred temperature settings as set by the thermostat. 
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting over claims 1, 21, and 23 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Claim 27 of copending Application No. 16/006779, in accordance with the most recent claim set filed on 10/21/2021. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 22, claim 23 of Application No. 16/006779 in view of claim 24 does not explicitly teach an elongate deployment member operably coupled to the damper frame, wherein the elongate deployment member has a length sufficient to position the damper frame within the duct while a downstream end of the elongate deployment member is securable to the register boot.
However, Claim 27 of Application No. 16/006779 teaches an elongate deployment member operably coupled to the damper frame (Claim 27), wherein the elongate deployment member has a length sufficient to position the damper frame within the duct while a downstream end of the elongate deployment member is securable to the register boot (Claim 27, see also Figure 4, 132).
In view of the teachings of the embodiment disclosed in Claim 27, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system and control module disclosed in Claim 23 in view of Claim 24 to include an elongate deployment strap in order to improve system versatility and better configure the damper system for placement in an existing duct system.
Claims 4, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 21 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Hussain et al (US 9618222 B1). This is a provisional double patenting rejection because the patentably indistinct claims in the cited application have not in fact been patented.
Regarding Claim 4, claim 21 of Application No. 16/006779 in view of claim 24 teaches wherein the control module comprises a control module housing that houses the controller (Claim 1), but does not teach wherein the one or more sensors are housed by the control module housing.
However, Hussain et al teaches wherein one or more sensors are housed by a control module housing (Hussain et al Figure 6, sensor array 688 positioned inside of vent unit 501). 
In view of the teachings of Hussain et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the control module of Application No. 16/006779 to include one or more sensors housed inside the control module housing to improve system response to changes in the air flowing through the duct.
Regarding Claim 7, claim 21 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise an air quality sensor.
However, Hussain et al teaches wherein the one or more sensors comprise an air quality sensor (Hussain et al Figure 6, 629 and 631). 
In view of the teachings of Hussain et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Application No. 16/006779 to include an air quality sensor to enable system response to the quality of the air discharged into a room, such that the system may close the damper if the air flowing through the duct would be harmful to a user or a room occupant.
Regarding Claim 9, claim 21 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise a humidity sensor.
However, Hussain et al teaches wherein the one or more sensors comprise a humidity sensor (Hussain et al Column 4, lines 48-52).
In view of the teachings of Hussain et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly and control module of Application No. 16/006779 to a humidity sensor to enable system response to air moisture content, such that the system does not deliver air with an uncomfortable level of humidity to a room if the detected humidity level is too high.
Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 21 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Kwa et al (US 20160377305 A1). This is a provisional double patenting rejection because the patentably indistinct claims in the cited application have not in fact been patented.
Regarding Claim 10, claim 21 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise an occupancy sensor.
However, Kwa et al teaches wherein the one or more sensors comprise an occupancy sensor (Figure 1, 18a).
In view of the teachings of Kwa et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper control module of Application No. 16/006779 to include an occupancy sensor to enable the system to operate more efficiently based on whether or not the room is occupied.
Regarding Claim 11, claim 21 of Application No. 16/006779 in view of claim 24 does not teach wherein the controller is configured to operate the damper in accordance with a first control algorithm when the occupancy sensor indicates the room is occupied and operate the damper in accordance with a second control algorithm when the occupancy sensor does not indicate that the room is occupied.
However, Kwa et al teaches wherein the controller (Figure 1, 16) is configured to operate a valve (Figure 1, 21) in accordance with a first control algorithm when the occupancy sensor indicates the room is occupied (Figure 2, 106 progresses to 108 when the room is occupied) and operate the damper in accordance with a second control algorithm when the occupancy sensor does not indicate that the room is occupied (Figure 2, 106 progresses to 130 and 132 when room is not occupied).
In view of the teachings of Kwa et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent control system of Application No. 16/006779 to include an occupancy sensor and control algorithm that operates in response to occupancy sensor output to provide a consistent method of system response to changes in room occupancy.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 21 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Manow (US 2575499 A). This is a provisional double patenting rejection because the patentably indistinct claims in the cited application have not in fact been patented.
Regarding Claim 13, claim 21 of Application No. 16/006779 in view of claim 24 does not teach an air filter downstream from the damper.
However, Manow teaches an air filter (Figure 2, filter 23 downstream of damper 27) downstream from a damper in a damper system (Figure 1, damper 27 connected to vent unit 16).
In view of the teachings of Manow, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Application No. 16/006779 to include an air filter downstream of the damper to improve the quality of outgoing air.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 21 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Flaherty et al (US 20150370927 A1). This is a provisional double patenting rejection because the patentably indistinct claims in the cited application have not in fact been patented.
Regarding Claim 5, claim 21 of Application No. 16/006779 in view of claim 24 does not teach wherein the building controller comprises an HVAC controller for controlling an HVAC system of the building, and wherein the controller of the control module is configured to transmit to the HVAC controller a request for a change in operation of the HVAC system.
However, Flaherty et al teaches wherein the building controller comprises an HVAC controller for controlling an HVAC system of the building (Flaherty et al paragraph 0005), and wherein the controller of the control module (Flaherty et al Figure 3, 32) is configured to transmit to the HVAC controller a request for a change in operation of the HVAC system (Flaherty et al paragraph 0038).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system of Application No. 16/006779 to include an HVAC controller for controlling an HVAC system of the building to improve damper system integration with other vent assemblies in a building.
Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 21, and 23 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Flaherty et al (US 20150370927 A1). This is a provisional double patenting rejection because the patentably indistinct claims in the cited application have not in fact been patented.
Regarding Claim 15, claim 23 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise an air quality sensor, and the controller is configured to report an air quality condition to the building controller when the air quality sensor senses that the sensed air quality has crossed an air quality threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise an air quality sensor (Figure 3, air quality sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an air quality condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the air quality sensor senses that the sensed air quality has crossed an air quality threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the control system of Application No. 16/006779 to include an air quality sensor and a means of reporting and responding to a sensed air quality to improve control system response to adverse air quality conditions.
Regarding Claim 16, claim 23 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise a humidity sensor, and the controller is configured to report a humidity condition to the building controller when the humidity sensor senses that the sensed humidity has crossed a humidity threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise a humidity sensor (Figure 3, humidity sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report a humidity condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the humidity sensor senses that the sensed humidity has crossed a humidity threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the control system of Application No. 16/006779 to include a humidity sensor and a means of reporting and responding to a sensed humidity to enable system response to adverse humidity levels in outgoing air and create a more comfortable room climate. 
Regarding Claim 17, claim 23 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise an occupancy sensor, and the controller is configured to report an occupied condition to the building controller when the occupancy sensor senses occupancy.
However, Flaherty et al teaches wherein the one or more sensors comprise an occupancy sensor (Figure 3, occupancy sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an occupied condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the occupancy sensor senses occupancy (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the control system of Application No. 16/006779 to include an occupancy sensor and means of responding to room occupancy to improve system efficiency by only operating the damper system when users are in the room the vent system is connected to.
Regarding Claim 18, claim 23 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise an air flow sensor, and the controller is configured to report an air flow condition to the building controller when the air flow sensor senses that the sensed air flow has crossed an air flow threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise an air flow sensor (Figure 3, air flow sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an air flow condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the air flow sensor senses that the sensed air flow has crossed an air flow threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent control system of Application No. 16/006779 to include an air flow sensor and means of responding to air flow conditions to enable the system to respond to adverse air flow conditions.
Regarding Claim 19, claim 23 of Application No. 16/006779 in view of claim 24 does not teach wherein the one or more sensors comprise a temperature sensor (Claim 24, thermostat comprises a temperature sensor), but does not teach wherein the controller is configured to report a temperature condition to the building controller when the temperature sensor senses that the sensed temperature has crossed a temperature threshold.
However, Flaherty et al teaches wherein one or more sensors comprises a temperature sensor (Figure 3, temperature sensor may be part of local sensors 34, see also Paragraph 0042) wherein a controller is configured to report a temperature condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when a temperature sensor senses that the sensed temperature has crossed a temperature threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent control system of Application No. 16/006779 to include a means for responding to existing temperature conditions to improve system response to temperature conditions that may be uncomfortable for some users, allowing for better climate control operations.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting over claims 1, 21, and 23 of copending Application No. 16/006779 in view of claim 24 of copending Application No. 16/006779 and in further view of Lynn (US 5924597 A). This is a provisional double patenting rejection because the patentably indistinct claims in the cited application have not in fact been patented.
Regarding Claim 21, claim 23 of Application No. 16/006779 in view of claim 24 does not teach a fragrance cartridge configured to be positioned upstream of the register vent for selectively releasing a fragrance, wherein the controller is configured to activate the release of fragrance from the fragrance cartridge.
However, Lynn teaches a fragrance cartridge (Figure 3, 11) configured to be positioned upstream of a register vent (Figure 1, container 11 is upstream of register 22) for selectively releasing a fragrance (Column 3, lines 16-18), wherein the controller is configured to activate the release of fragrance from the fragrance cartridge (Column 3, lines 16-19).
In view of the teachings of Lynn, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Application No. 16/006779 to include a fragrance cartridge to improve outgoing air quality and occupant comfort without the direct intervention of a user.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (US 8951103 B2) in view of Aronstam et al (US 20070178823 A1), hereinafter referred to as Aronstam, and in further view of Zelczer (US 6817378 B2). 
Regarding Claim 1, Votaw teaches a damper system configured for a ductwork system (Figure 10, damper system 10), the ductwork system including a duct (Figure 10, duct 920) configured to supply air through an input of a register boot to a register vent within a building (Figure 10, boot 910), the damper system comprising: 
a damper configured to be secured within the duct of the ductwork system (Figure 1, 160) upstream of the input of the register boot (Figure 10, damper is upstream of register boot 910), the damper being rotatable between a closed end position in which air moving through the duct is restricted from flowing past the damper and through the register vent (closed position depicted in Figure 1), and an open end position in which air moving through the duct is less restricted from flowing past the damper and through the register vent (open position depicted in Figure 2); and
a damper motor configured to rotate the damper between the closed end position and the open end position (Figure 1, actuator 100 may be a motor, see also Column 6, lines 21-23).
Votaw et al does not explicitly teach wherein the damper system comprises one or more sensors.  Moreover Votaw et al also does not teach a control module operably coupled the one or more sensors and configured to be secured to the register boot downstream of the damper and upstream of the register vent, the control module including a controller configured to control operation of the damper motor and to report one or more sensed conditions to a building controller located outside of the ductwork system when the one or more sensors sense the one or more sensed conditions.
However, Aronstam teaches wherein a damper system comprises one or more sensors (Figures 4 and 5, sensor package 8 together with temperature sensor 54 inside controller 70); and
a control module operably coupled the one or more sensors (Figure 4, 70) and configured to be secured downstream of the damper and upstream of the register vent (Figures 2 and 4, positioning of controller 71 downstream of damper 60 and upstream of vent 4), the control module including a controller configured to control operation of the damper motor (Figure 4, controller 54 drives motor dynamo 33) and to report one or more sensed conditions to a building controller located outside of the ductwork system when the one or more sensors sense the one or more sensed conditions (Figure 5, sensed conditions reported towards central control unit 80).
In view of the teachings of Aronstam, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper assembly of Votaw to include one or more sensors connected to the control module and to position the control module coupled to the sensors to be downstream of the damper and upstream of the vent to allow the opening and closing of the damper system to occur automatically in response the environmental conditions detected by the controller.
The combined teachings of Votaw and Aronstam do not explicitly teach wherein the control module is configured to be secured to a register boot downstream of the damper and upstream of the register vent.
However, Zelczer teaches a control module for a damper system (Figure 18, 422) wherein the control module is configured to be secured to a register boot (see annotated Figure 18, control module 422 secured to labelled register boot) downstream of the damper and upstream of the register vent (see annotated Figure 18). 

    PNG
    media_image1.png
    408
    521
    media_image1.png
    Greyscale

In view of the teachings of Zelczer, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the positioning of the control module of Votaw in view of Aronstam to secure the module to a register boot to make the control module to be more easily accessible, such that the entire damper system does not need to be removed in the event that maintenance is required.
Regarding Claim 2, Votaw in view of Aronstam and Zelczer teaches wherein the control module further comprises a wireless transceiver (Aronstam Figure 4, 40, see also Aronstam Paragraph 0046) for reporting the one or more sensed conditions to the building controller (Aronstam Paragraph 0054, “preprogrammed conditions” result in signaling to building controller 80).
Regarding Claim 3, Votaw in view of Aronstam and Zelczer teaches wherein one or more sensors of the one or more sensors are remote from the control module (Aronstam Figure 5, remote sensor package 8), and are operably coupled to the controller via a wireless transceiver of the control module (Aronstam Figure 8, wireless communications device 44).
Regarding Claim 4, Votaw in view of Aronstam and Zelczer teaches wherein the control module comprises a control module housing that houses the controller (Aronstam Figure 4, housing 71), and wherein the one or more sensors are housed by the control module housing (Aronstam Figure 4, temperature sensor 54 located inside of 71).
Regarding Claim 8, Votaw in view of Aronstam and Zelczer teaches wherein the one or more sensors comprise a temperature sensor (Aronstam Figure 8, 55).
Regarding Claim 9, Votaw in view of Aronstam and Zelczer teaches wherein the one or more sensors comprise a humidity sensor (Aronstam Figure 8, 57).
Regarding Claim 10, Votaw in view of Aronstam and Zelczer teaches wherein the one or more sensors comprise an occupancy sensor (Aronstam Figure 8, 56). 
Regarding Claim 14, Votaw teaches a damper assembly configured for placement within an existing ductwork system (Figures 9-10, damper system 10) the existing ductwork system including a duct configured to supply air through an input of a register boot to a register vent the damper assembly (Figure 9, duct 920 configured to supply air through boot 910) comprising: 
a damper frame configured to be secured within the duct of the ductwork system upstream of the input of the register boot (Figure 1, 140); 
a damper blade pivotably secured to the damper frame (Figure 1, 160) and rotatable between a closed end position in which air moving through the existing ductwork system is restricted from flowing past the damper blade and through the register vent (closed position depicted in Figure 1), and an open end position in which air moving through the existing ductwork system is less restricted from flowing past the damper blade and through the register vent (open position depicted in Figure 2); 
a damper motor operably coupled to the damper frame and the damper blade (Figure 1, actuator 100 may be a motor, see also Column 6, lines 21-23), the damper motor configured to rotate the damper blade relative to the damper frame between the closed end position and the open end position (Figures 1-2, damper blade 160 ‘folded’ between opened and closed positions via actuator 100 and retractable member 110); 
Votaw does not teach one or more sensors; and a control module including a control module housing, the control module operably coupled to the damper motor and the one or more sensors, and the control module and control module housing configured to be positioned downstream of the damper blade and upstream of the register vent, the control module including a controller disposed within the control module housing and configured to control operation of the damper motor and to report one or more sensed conditions to a building controller located outside of the existing ductwork system when the one or more sensors sense the one or more sensed conditions, wherein the control module housing is configured to be secured to the register boot upstream of the register vent.
However, Aronstam teaches a damper system comprising one or more sensors (Figures 4 and 5, sensor package 8 together with temperature sensor 54 inside controller 70); and 
a control module (Figure 4, microcontroller 50) including a control module housing (Figure 4, housing 71), the control module operably coupled to the damper motor and the one or more sensors (Figure 4, control module 50 operably coupled to motor 64 via bus 33 and sensor 54), and the control module and control module housing configured to be positioned downstream of the damper blade and upstream of the register vent (Figures 2 and 4, positioning of control module 70 downstream of damper blade 60’ and upstream of vent 4), the control module including a controller disposed within the control module housing (Figure 4, positioning of 70 inside 71) and configured to control operation of the damper motor (Paragraph 0047) and to report one or more sensed conditions to a building controller located outside of the existing ductwork system (Figure 7, wireless connection to 80’) when the one or more sensors sense the one or more sensed conditions (Paragraph 0054).
In view of the teachings of Aronstam, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system of Votaw to include one or more sensors as well as control module downstream of the damper, configured to control the damper motor to permit the damper blade to open and close automatically based on environmental conditions and stimuli. 
Votaw in view of Aronstam does not explicitly teach wherein the control module housing is configured to be secured to the register boot upstream of the register vent.
However, Zelczer teaches wherein a control module housing (Figure 18, 438) is configured to be secured to the register boot upstream of the register vent (see annotated Figure 18, control module 422 secured to labelled register boot upstream of the labelled register vent). 
In view of the teachings of Zelczer, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system of Votaw in view of Aronstam to position the damper control module in a register boot upstream of a register vent to make the control module to be more easily accessible, such that the entire damper system does not need to be removed in the event that maintenance is required. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of Aronstam and Zelczer and in further view of Hussain et al (US 9618222 B1).
Regarding Claim 7, Votaw in view of Aronstam and Zelczer does not teach wherein the one or more sensors comprise an air quality sensor.
However, Hussain et al teaches wherein the one or more sensors comprise an air quality sensor (Figure 6, particulate matter sensor 628 and CO sensor 631).
In view of the teachings of Hussain et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system of Votaw in view of Aronstam and Zelczer to include an air quality sensor to allow the damper system to respond to adverse or unhealthy air conditions, and open or close the damper blade accordingly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of Aronstam and Zelczer and in further view of Kwa et al (US 20160377305 A1).
Regarding Claim 11, Votaw in view of Aronstam and Zelczer does not explicitly teach wherein the controller is configured to operate the damper in accordance with a first control algorithm when the occupancy sensor indicates the room is occupied and operate the damper in accordance with a second control algorithm when the occupancy sensor does not indicate that the room is occupied.
However, Kwa et al teaches wherein the controller (Figure 1, 16) is configured to operate a valve (Figure 1, 21) in accordance with a first control algorithm when the occupancy sensor indicates the room is occupied (Figure 2, 106 progresses to 108 when the room is occupied) and operate the damper in accordance with a second control algorithm when the occupancy sensor does not indicate that the room is occupied (Figure 2, 106 progresses to 130 and 132 when room is not occupied).
In view of the teachings of Kwa et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent control system of Votaw in view of Aronstam and Zelczer to include an occupancy sensor and control algorithm that operates in response to occupancy sensor output to provide a consistent method of system response to changes in room occupancy.
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of Aronstam and Zelczer and in further view of Edminsten (US 20080014859 A1). 
Regarding Claim 12, Votaw in view of Aronstam and Zelczer does not explicitly teach a damper system further comprising an elongate deployment member operably coupled to the damper wherein the elongate deployment member has a length sufficient to position the damper within the duct while a downstream end of the elongate deployment member is securable to the register boot.
However, Edminsten teaches a damper system (Figure 1, 20) further comprising an elongate deployment member (Figure 1, mounting plate 24) operably coupled to the damper (Figure 1, coupling of damper plate 22 with 24) wherein the elongate deployment member has a length sufficient to position the damper within the duct (Figure 3, positioning of 22 inside duct 10) while a downstream end of the elongate deployment member is securable to the register boot (Figure 3, positioning of 24 inside register boot 12).
In view of the teachings of Edminsten, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent assembly of Votaw in view of Aronstam and Zelczer to include an elongated deployment member in order to improve system versatility and better configure the damper system for placement in an existing duct system.
Regarding Claim 22, Votaw in view of Aronstam and Zelczer does not explicitly teach an elongate deployment member operably coupled to the damper frame, wherein the elongate deployment member has a length sufficient to position the damper frame within the duct while a downstream end of the elongate deployment member is securable to the register boot.
However, Edminsten teaches an elongate deployment member (Figure 3, 24) operably coupled to the damper frame (Figure 3, coupling of 22 and 24), wherein the elongate deployment member has a length sufficient to position the damper frame within the duct (Figure 3, positioning of damper plate 22 inside duct 10) while a downstream end of the elongate deployment member is securable to the register boot (Figure 3, securing of mounting plate 24 in register boot 12).
In view of the teachings of Edminsten, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent assembly of Votaw in view of Aronstam and Zelczer to include an elongated deployment member in order to improve system versatility and better configure the damper system for placement in an existing duct system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of Aronstam and Zelczer and in further view of Manow (US 2575499 A). 
Regarding Claim 13, Votaw in view of Aronstam and Zelczer does not explicitly teach an air filter downstream from a damper. 
However, Manow teaches a damper system (Figure 1, damper 27 connected to vent unit 16) comprising an air filter downstream from a damper (Figure 2, filter 23 downstream from damper 27).
In view of the teachings of Manow, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the damper system of Votaw in view of Aronstam and Zelczer to include an air filter downstream of the damper to improve outgoing air quality.
Claims 5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of Aronstam and Zelczer and in further view of Flaherty et al (US 20150370927 A1).
Regarding Claim 5, Votaw in view of Aronstam and Zelczer does not explicitly teach wherein the building controller comprises an HVAC controller for controlling an HVAC system of the building, and wherein the controller of the control module is configured to transmit to the HVAC controller a request for a change in operation of the HVAC system.
However, Flaherty et al teaches wherein a building controller comprises an HVAC controller for controlling an HVAC system of the building (paragraph 0005), and wherein the controller of the control module (Figure 3, local controller 32 of control module 26) is configured to transmit to the HVAC controller a request for a change in operation of the HVAC system (paragraph 0038).
In view of the teachings of Flaherty et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building controller corresponding to the damper system of Votaw in view of Aronstam and Zelczer to include an HVAC controller for controlling the HVAC system of the building in order to improve system integration with other vent assemblies in a building. 
Regarding Claim 15, Votaw in view of Aronstam and Zelczer teaches wherein the one or more sensors comprise an air quality sensor, and the controller is configured to report an air quality condition to the building controller when the air quality sensor senses that the sensed air quality has crossed an air quality threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise an air quality sensor (Figure 3, air quality sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an air quality condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the air quality sensor senses that the sensed air quality has crossed an air quality threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the control system of Votaw in view of Aronstam and Zelczer to include an air quality sensor and a means of reporting and responding to a sensed air quality to improve control system response to adverse air quality conditions.
Regarding Claim 16, Votaw in view of Aronstam and Zelczer teaches wherein the one or more sensors comprise a humidity sensor (Aronstam Figure 8, humidity sensor 57), and the controller is configured to report a humidity condition to the building controller when the humidity sensor senses that the sensed humidity has crossed a humidity threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise a humidity sensor (Figure 3, humidity sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report a humidity condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the humidity sensor senses that the sensed humidity has crossed a humidity threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the control system of Votaw in view of Aronstam and Zelczer to include a means of reporting and responding to a sensed humidity to enable system response to adverse humidity levels in outgoing air and create a more comfortable room climate. 
Regarding Claim 17, Votaw in view of Aronstam and Zelczer teaches wherein the one or more sensors comprise an occupancy sensor, and the controller is configured to report an occupied condition to the building controller when the occupancy sensor senses occupancy.
However, Flaherty et al teaches wherein the one or more sensors comprise an occupancy sensor (Figure 3, occupancy sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an occupied condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the occupancy sensor senses occupancy (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the control system of Votaw in view of Aronstam and Zelczer to include an occupancy sensor and means of responding to room occupancy to improve system efficiency by only operating the damper system when users are in the room the vent system is connected to.
Regarding Claim 18, Votaw in view of Aronstam and Zelczer does not teach wherein the one or more sensors comprise an air flow sensor, and the controller is configured to report an air flow condition to the building controller when the air flow sensor senses that the sensed air flow has crossed an air flow threshold.
However, Flaherty et al teaches wherein the one or more sensors comprise an air flow sensor (Figure 3, air flow sensor may be part of local sensors 34, see also Paragraph 0042), and the controller is configured to report an air flow condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when the air flow sensor senses that the sensed air flow has crossed an air flow threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent control system of Votaw in view of Aronstam and Zelczer to include an air flow sensor and means of responding to air flow conditions to enable the system to respond to adverse air flow conditions.
Regarding Claim 19, Votaw in view of Aronstam and Zelczer teaches wherein the one or more sensors comprise a temperature sensor (Aronstam Figure 3, in-controller temperature sensor 54), and the controller is configured to report a temperature condition to the building controller when the temperature sensor senses that the sensed temperature has crossed a temperature threshold.
However, Flaherty et al teaches wherein one or more sensors comprises a temperature sensor (Figure 3, temperature sensor may be part of local sensors 34, see also Paragraph 0042) wherein a controller is configured to report a temperature condition to the building controller (Figure 4, building controller 18 receives data from separate vent register 26) when a temperature sensor senses that the sensed temperature has crossed a temperature threshold (Paragraph 0086).
In view of the teachings of Flaherty et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent control system of Votaw in view of Aronstam and Zelczer to include a means for responding to existing temperature conditions to improve system response to temperature conditions that may be uncomfortable for some users, allowing for better climate control operations.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw in view of Aronstam and Zelczer and in further view of Lynn (US 5924597 A).
Regarding Claim 21, Votaw in view of Aronstam and Zelczer does not teach a fragrance cartridge configured to be positioned upstream of the register vent for selectively releasing a fragrance, wherein the controller is configured to activate the release of fragrance from the fragrance cartridge.
However, Lynn teaches a fragrance cartridge (Figure 3, 11) configured to be positioned upstream of a register vent (Figure 1, container 11 is upstream of register 22) for selectively releasing a fragrance (Column 3, lines 16-18), wherein the controller is configured to activate the release of fragrance from the fragrance cartridge (Column 3, lines 16-19).
In view of the teachings of Lynn, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Votaw in view of Aronstam and Zelczer to include a fragrance cartridge to improve outgoing air quality and occupant comfort without the direct intervention of a user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762